t c memo united_states tax_court moshe shafrir and lilia valitova petitioners v commissioner of internal revenue respondent docket no filed date moshe shafrir pro_se catherine g chang for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioners’ federal income taxes for a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure at issue is petitioner moshe shafrir’s entitlement to deductions for business_expenses dependency_exemptions and hope scholarship credits beyond those allowed by respondent petitioner lilia valitova is a petitioner only because she filed a joint federal_income_tax return with her husband references to petitioner are to moshe shafrir findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california in petitioner graduated from the technion-israel institute of technology in israel with a bachelor’s degree in architecture and town planning thereafter petitioner married moved to the united_states and eventually became licensed as an architect in california in petitioner was employed as an architect in san jose california and in san francisco california petitioner also worked as an independent architect at his home petitioner maintained a cellular telephone line and three telephone land lines all of the telephone lines were used by petitioner and his family in their personal affairs and also by petitioner in his work as an independent architect in petitioner took automobile trips totaling big_number miles to various cities in california and petitioner kept a mileage log relating thereto the trips were described in petitioner’s mileage log as being taken for the purpose of either meeting with potential clients miles or marketing urban and architectural study big_number miles with respect to trips described as made for the purpose of meeting with potential clients petitioner also noted in his log the client’s name the location and subject of the meeting and the architectural work involved with respect to trips described as made for the purpose of marketing urban and architectural study petitioner made no further notes in his log but petitioner explained at trial that these trips were not made in connection with a particular client or a particular architectural work assignment but were made to generally inform petitioner as to the current urban planning and architecture of the cities visited on these trips petitioner generally stayed overnight with friends or at campsites in national parks and petitioner occasionally brought his family along with him in petitioner’s son and daughter attended college as full-time students and petitioner’s son also worked as a full- time chef at a restaurant on hi sec_2002 and federal_income_tax returns petitioner claimed hope scholarship credits for education expenses he incurred in and on behalf of his son and daughter in petitioner’s son timely filed his own individual federal_income_tax return on which he claimed himself as a dependent and on which he reported dollar_figure in income relating to his employment as a chef on date petitioner late filed his return to which petitioner attached a schedule c profit or loss from a business sole_proprietorship relating to his work as an independent architect petitioner reported business_expenses of dollar_figure petitioner also claimed dollar_figure in dependency_exemptions and dollar_figure in hope scholarship credits with respect to his son and daughter on audit respondent determined that petitioner had not substantiated and therefore was not entitled to the claimed dollar_figure schedule c expenses the dollar_figure dependency_exemptions and the dollar_figure hope scholarship credits respondent also determined that petitioner was liable for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 on date petitioner filed with this court his petition relating to respondent’s statutory_notice_of_deficiency on date petitioner’s son filed with respondent a form 1040x amended u s individual_income_tax_return for on which he disclaimed himself as a dependent and with which he included a dollar_figure payment for the additional taxes owed in connection with his disclaimer of his dependency_exemption before trial the parties entered into various settlement concessions with respect to the disallowed schedule c expenses relating to petitioner’s work in as an independent architect the schedule below reflects the expenses claimed by petitioner on the schedule c attached to his return the amounts conceded by either petitioner or respondent and the amounts still in dispute claimed conceded conceded still claimed schedule by by by in c expenses petitioner petitioner respondent dispute advertising dollar_figure dollar_figure dollar_figure dollar_figure computer depreciation software depreciation heater depreciation legal prof service sec_416 office supplie sec_358 repairs maintenance prof literature mailing shipping printing copying prof training big_number big_number architect’s license telephone big_number big_number trips big_number big_number total amount dollar_figure dollar_figure dollar_figure dollar_figure it is unclear from the record the reason for the discrepancy between the dollar_figure claimed expenses on the schedule c attached to petitioner’s tax_return and the dollar_figure total expenses listed in the above schedule the parties also agreed that the claimed dependency_exemption for petitioner’s daughter was allowable opinion generally as to claimed deductions a taxpayer bears the burden_of_proof and respondent’s determinations are entitled to a presumption of correctness rule a 290_us_111 70_f3d_548 9th cir a taxpayer is required to maintain and to submit to respondent upon request documentation sufficient to petitioner makes no argument that he qualifies under sec_7491 for a shift in the burden_of_proof establish the amount and purpose of deductions claimed sec_6001 sec_1_6001-1 income_tax regs where appropriate the court may estimate the amount of the expenses and allow deductions therefor 39_f2d_540 2d cir 85_tc_731 under sec_162 a taxpayer is allowed to deduct all ordinary and necessary business_expenses paid_or_incurred during the year however deductions for personal living or family_expenses are not allowed unless expressly provided under the code sec_262 at trial petitioner submitted documentation relating only to the telephone and travel_expenses no documentation was submitted with regard to the other claimed schedule c expenses still in dispute with regard to the telephone expenses of dollar_figure the documentation petitioner submitted does not provide sufficient information to distinguish which expenses were incurred in petitioner’s work as an architect and which expenses were incurred in petitioner’s personal and family affairs petitioner has not properly substantiated the claimed telephone expenses and has not submitted sufficient evidence for us to make an estimate of deductible telephone expenses see vanicek v commissioner supra pincite the dollar_figure in disputed telephone expenses are not allowed as ordinary and necessary business_expenses regarding the dollar_figure travel_expenses still in dispute relating just to the trips described as made for the purpose of marketing urban and architectural study expenses_incurred by a taxpayer to further his general education are generally treated as nondeductible personal expenses unless they qualify as business_expenses under sec_162 sec_274 77_tc_1124 affd without published opinion 9th cir date sec_1_262-1 income_tax regs in postman v commissioner tcmemo_1974_145 we held that an architect’s expenses_incurred while traveling with his family in europe for the purpose of acquiring increased understanding of various architectural styles did not qualify as deductible ordinary and necessary business_expenses see also cole v commissioner tcmemo_1983_88 expenses_incurred on businessman’s travel to different cities to educate himself generally on store management and good business practices did not qualify as deductible ordinary and necessary expenses the business_purpose of the dollar_figure travel_expenses still in dispute has not been adequately substantiated and the dollar_figure are not allowed as ordinary and necessary business_expenses regarding petitioner’s claimed dependency_exemption for his son generally a taxpayer is allowed an exemption for a dependent if among other things the taxpayer has provided over one-half of the dependent’s support and the dependent has not claimed himself as a dependent for the same year sec_151 c a in determining whether a taxpayer provided over one-half of the support for a claimed dependent the amount of support provided by the taxpayer is compared to the total amount of support which the claimed dependent received from all sources sec_1_152-1 income_tax regs s upport is defined as among other things food shelter clothing education and medical and dental care id where a claimed dependent has income in the year in which he is claimed as a dependent only that portion of the claimed dependent’s income which is actually spent on the claimed dependent’s support is considered in determining total support under sec_152 see 55_tc_109 petitioner claims that in his son did not spend any of the dollar_figure earned as a chef for his own support that petitioner provided over one-half of his son’s support and that because of his son’s disclaimer on his son’s amended tax_return petitioner should be allowed the exemption for his son petitioner has submitted no credible_evidence to corroborate that he provided over one-half of his son’s support for and that his son did not provide over one-half of his own support petitioner’s son does not qualify under sec_152 and petitioner may not treat his son under sec_151 and c as a dependent for under sec_25a hope scholarship credits may be claimed for the first years of a student’s postsecondary education because petitioner claimed hope scholarship credits for and with respect to his son and daughter the hope scholarship credits petitioner claims for are disallowed sec_6651 imposes an addition_to_tax for a taxpayer’s failure to timely file a tax_return unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 by virtue of the adjustments that we sustain herein respondent has carried his burden of production under sec_7491 as to the addition_to_tax and the penalty petitioner provided no explanation and submitted no evidence to suggest that his failure to timely file his return was due to reasonable_cause we sustain respondent’s imposition of the sec_6651 addition_to_tax sec_6662 and b imposes an accuracy-related_penalty equal to percent of the underpayment of the taxes required to be shown on a return where the underpayment or a portion thereof is due to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs where a taxpayer can demonstrate reasonable_cause for the underpayment an exception to the sec_6662 penalty may be granted sec_6664 petitioner has not explained his failure to keep and maintain proper documentation to substantiate the schedule c expenses that we disallow and his expenses relating to the dependency_exemption for his son that we disallow the claimed hope scholarship credits for his son and daughter were clearly not allowable we sustain respondent’s imposition of the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
